                                                                               Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 1 of 43



                                                                        1 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                          A Professional Law Corporation
                                                                        2 Scott K. Dauscher         State Bar No. 204105
                                                                             SDauscher@aalrr.com
                                                                        3 Brian M. Wheeler          State Bar No. 266661
                                                                             BWheeler@aalrr.com
                                                                        4 Amber S. Healy            State Bar No. 232730
                                                                             AHealy@aalrr.com
                                                                        5 Shawn M. Ogle             State Bar No. 266259
                                                                             SOgle@aalrr.com
                                                                        6 12800 Center Court Drive South, Suite 300
                                                                          Cerritos, California 90703-9364
                                                                        7 Telephone: (562) 653-3200
                                                                          Fax: (562) 653-3333
                                                                        8
                                                                          Attorneys for Defendant and Counter-Claimant PAUL CROGHAN
                                                                        9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10                        UNITED STATES DISTRICT COURT
                                                                       11                      NORTHERN DISTRICT OF CALIFORNIA
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPORA TION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 SNAP! MOBILE, INC., a Delaware             Case No.    5:18-cv-04686-LHK
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                          corporation,
                                                                       14                                            FIRST AMENDED ANSWER TO
                                                                                         Plaintiff,                  COMPLAINT OF SNAP! MOBILE,
                                                                       15                                            INC.; COUNTERCLAIM OF PAUL
                                                                          v.                                         CROGHAN; DEMAND FOR JURY
                                                                       16                                            TRIAL
                                                                          PAUL CROGHAN, an individual,
                                                                       17                                            Judge:     Hon. Lucy H. Koh
                                                                                         Defendant.
                                                                       18                                            Complaint Filed: August 3, 2018
                                                                                                                     Trial Date:      None Set
                                                                       19
                                                                       20 PAUL CROGHAN, an individual,
                                                                       21                     Counter-Claimant,
                                                                       22 v.
                                                                       23 SNAP! MOBILE, INC., a Delaware
                                                                          corporation,
                                                                       24
                                                                                         Counter-Defendant.
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                           016297.00010
                           21646403.1                                           FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                       FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 2 of 43



                                                                        1                                        ANSWER
                                                                        2        Defendant and Counter-Claimant Paul Croghan (“Croghan”) hereby answers
                                                                        3 Plaintiff and Counter-Defendant Snap! Mobile, Inc.’s (“Snap”) unverified
                                                                        4 Complaint (the “Complaint”) as follows:
                                                                        5                                 I. Nature of This Action
                                                                        6        The first unnumbered paragraph of the Complaint—“Nature of This
                                                                        7 Action”—does not require an answer. To the extent such a response is required,
                                                                        8 Croghan is without sufficient knowledge or information to form a belief about the
                                                                        9 truth of the allegations in that paragraph and therefore denies them.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10                                        II. Parties
                                                                       11        1.      Croghan lacks the requisite information or belief to respond to the
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 allegations in Paragraph 1, and based thereon denies the allegations in that
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 paragraph.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14        2.      Croghan admits the allegations of Paragraph 2.
                                                                       15                               III. Jurisdiction and Venue
                                                                       16        3.      Croghan admits this Court has subject matter jurisdiction over this
                                                                       17 action. Croghan is without sufficient knowledge or information to form a belief
                                                                       18 about the truth of the remainder of the allegations in Paragraph 3 and therefore
                                                                       19 denies them.
                                                                       20        4.      Croghan lacks the requisite information or belief to respond to the
                                                                       21 allegations in Paragraph 4, and based thereon denies the allegations in that
                                                                       22 paragraph.
                                                                       23        5.      Croghan admits the allegations in Paragraph 5.
                                                                       24                             IV. Intra-District Assignment
                                                                       25        6.      In response to Paragraph 6, Croghan admits that he resides in Santa
                                                                       26 Cruz County. As to the remaining allegations of Paragraph 6, Croghan lacks the
                                                                       27 requisite information or belief to respond to such allegations, and based thereon
                                                                       28 denies the remaining allegations in that paragraph.
                           016297.00010
                                                                                                            -2-
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 3 of 43



                                                                        1                                  V. Factual Background
                                                                        2        7.      In response to Paragraph 7, Croghan admits that Snap is an online
                                                                        3 platform which assists sports teams and coaches to raise money through online
                                                                        4 donation campaigns. Croghan denies the remaining allegations of Paragraph 7.
                                                                        5        8.      In response to Paragraph 8, Croghan admits that Snap is directed at the
                                                                        6 marketplace to support teams and other platforms. Croghan denies the remaining
                                                                        7 allegations of Paragraph 8.
                                                                        8        9.      In response to Paragraph 9, Croghan denies that Snap is the creator of
                                                                        9 the online gift fundraising industry. Croghan denies the remaining allegations of
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Paragraph 9.
                                                                       11        10.     In response to Paragraph 10, Croghan admits that Snap operates
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 throughout the United States. Croghan denies the remaining allegations of
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 Paragraph 10.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14        11.     In response to Paragraph 11, Croghan lacks the requisite information or
                                                                       15 belief to respond to the allegations contained therein, and based thereon denies the
                                                                       16 allegations in that paragraph.
                                                                       17        12.     In response to Paragraph 12, Croghan admits that Snap is available to
                                                                       18 teams, coaches, and teachers through its employees, including Snap’s sales
                                                                       19 representatives. Croghan is without sufficient knowledge or information to form a
                                                                       20 belief about the truth of the remainder of the allegations in Paragraph 12 and
                                                                       21 therefore denies them.
                                                                       22        13.     Croghan denies the allegations of Paragraph 13.
                                                                       23        14.     In response to Paragraph 14, Croghan denies that he began an
                                                                       24 independent contractor relationship with Snap in May 2014. Rather, Croghan
                                                                       25 commenced an employment relationship with Snap in May 2014 and was
                                                                       26 improperly misclassified by Snap as an independent contractor.
                                                                       27        15.     In response to Paragraph 15, Croghan denies that his employment
                                                                       28 relationship with Snap commenced on July 18, 2017. Rather, Croghan commenced
                           016297.00010
                                                                                                            -3-
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 4 of 43



                                                                        1 his employment relationship with Snap in May 2014 and had been improperly
                                                                        2 misclassified by Snap as an independent contractor.
                                                                        3        16.    In response to Paragraph 16, Croghan denies that he voluntarily signed
                                                                        4 the Sales Representative Agreement attached as Exhibit 1 to the Complaint.
                                                                        5 Croghan denies that the Sales Representative Agreement is valid or enforceable.
                                                                        6 Croghan is without sufficient knowledge or information to form a belief about the
                                                                        7 truth of the remainder of the allegations in Paragraph 16 and therefore denies them.
                                                                        8        17.    In response to Paragraph 17, Croghan denies that the Sales
                                                                        9 Representative Agreement is valid or enforceable. Croghan further denies that he
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 made any promises to Snap in connection with the Sales Representative Agreement.
                                                                       11 In response to the remaining allegations of Paragraph 17, the Sales Representative
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Agreement speaks for itself and Croghan denies the allegations to the extent the
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 allegations contradict the Sales Representative Agreement.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14        18.    In response to Paragraph 18, Croghan denies that the Sales
                                                                       15 Representative Agreement is valid or enforceable. Croghan further denies that he
                                                                       16 made any promises to Snap in connection with the Sales Representative Agreement.
                                                                       17 Croghan further denies that Snap is the owner of any Confidential, Proprietary and
                                                                       18 Trade Secret Information. In response to the remaining allegations of Paragraph 18,
                                                                       19 the Sales Representative Agreement speaks for itself and Croghan denies the
                                                                       20 allegations to the extent the allegations contradict the Sales Representative
                                                                       21 Agreement.
                                                                       22        19.    In response to Paragraph 19, Croghan denies that the Sales
                                                                       23 Representative Agreement is valid or enforceable. Croghan denies that Snap is the
                                                                       24 owner of any Confidential, Proprietary and Trade Secret Information. Croghan
                                                                       25 further denies that any of the Snap information qualifies as trade secret information.
                                                                       26 In response to the remaining allegations of Paragraph 19, the Sales Representative
                                                                       27 Agreement speaks for itself and Croghan denies the allegations to the extent the
                                                                       28 allegations contradict the Sales Representative Agreement.
                           016297.00010
                                                                                                            -4-
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 5 of 43



                                                                        1        20.    In response to Paragraph 20, Croghan denies that the Sales
                                                                        2 Representative Agreement is valid or enforceable. Croghan further denies that he
                                                                        3 made any promises to Snap in connection with the Sales Representative Agreement.
                                                                        4 In response to the remaining allegations of Paragraph 20, the Sales Representative
                                                                        5 Agreement speaks for itself and Croghan denies the allegations to the extent the
                                                                        6 allegations contradict the Sales Representative Agreement.
                                                                        7        21.    In response to Paragraph 21, Croghan denies that the Sales
                                                                        8 Representative Agreement is valid or enforceable. Croghan further denies that he
                                                                        9 made any promises to Snap in connection with the Sales Representative Agreement.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Croghan denies that Snap is the owner of any Confidential, Proprietary and Trade
                                                                       11 Secret Information. In response to the remaining allegations of Paragraph 21, the
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Sales Representative Agreement speaks for itself and Croghan denies the allegations
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 to the extent the allegations contradict the Sales Representative Agreement.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14        22.    In response to Paragraph 22, Croghan denies that his employment
                                                                       15 commenced in July 2017. Rather, Croghan’s employment with Snap commenced in
                                                                       16 May 2014 and Snap misclassified Croghan as an independent contractor. Croghan
                                                                       17 denies that Snap’s Employee Handbook creates any valid or enforceable contract
                                                                       18 between Croghan and Snap. Croghan denies that Snap is the owner of any
                                                                       19 Confidential, Proprietary and Trade Secret Information. In response to the
                                                                       20 remaining allegations of Paragraph 22, Snap’s Employee Handbook speaks for itself
                                                                       21 and Croghan denies the allegations to the extent the allegations contradict the
                                                                       22 Employee Handbook.
                                                                       23        23.    In response to Paragraph 23, Croghan denies that Snap is the owner of
                                                                       24 any Confidential, Proprietary and Trade Secret Information. Croghan denies that
                                                                       25 the Sales Representative Agreement is valid or enforceable. Croghan further denies
                                                                       26 that he made any promises to Snap in connection with the Sales Representative
                                                                       27 Agreement. Croghan denies that the Rep Attack Timeline (“RAT”), Campaign
                                                                       28 Data, Snap’s Communications and Processes, Snap’s Product Roadmap
                           016297.00010
                                                                                                            -5-
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                              Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 6 of 43



                                                                         1 Prioritization, and Snap’s Product Roadmap qualify as trade secrets. Croghan
                                                                         2 denies that his access to any of the above-referenced information changed after July
                                                                         3 2017. Croghan denies the remaining allegations of Paragraph 23.
                                                                         4        24.    In response to Paragraph 24, Croghan denies that the Rep Attack
                                                                         5 Timeline (“RAT”) qualifies as a trade secret. Croghan denies that the RAT provides
                                                                         6 a competitive advantage to Snap. Croghan denies that the information is not known
                                                                         7 to and is not ascertainable by Snap’s competitors. Croghan denies that Snap has
                                                                         8 identified the RAT with sufficient particularity as required by California Code of
                                                                         9 Civil Procedure section 2019.210, thus Croghan lacks sufficient knowledge and
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 information to provide a response and on that basis denies the allegations of
                                                                        11 Paragraph 24.
                           12800 CENTER COURT DRIVE SOUT H, SUITE 300




                                                                        12        25.    In response to Paragraph 25, Croghan denies that Snap’s Campaign
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                        13 Data qualifies as a trade secret. Croghan denies that the Campaign Data provides a
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14 competitive advantage to Snap. Croghan denies that the information is not known to
                                                                        15 and is not ascertainable by Snap’s competitors. Croghan denies that Snap has
                                                                        16 identified Snap’s Campaign Data with sufficient particularity as required by
                                                                        17 California Code of Civil Procedure section 2019.210, thus Croghan lacks sufficient
                                                                        18 knowledge and information to provide a response and on that basis denies the
                                                                        19 allegations of Paragraph 25.
                                                                        20        26.    In response to Paragraph 26, Croghan denies that Snap’s
                                                                        21 Communication Strategies and Processes qualify as a trade secret. Croghan denies
                                                                        22 that the Snap’s Communication Strategies and Processes provide a competitive
                                                                        23 advantage to Snap. Croghan denies that the information is not known to and is not
                                                                        24 ascertainable by Snap’s competitors. Croghan denies that Snap’s Communication
                                                                        25 Strategies and Processes enable Snap fundraisers to raise more money than
                                                                        26 fundraisers undertaken by its competitors. Croghan denies that Snap has identified
                                                                        27 Snap’s Communication Strategies and Processes with sufficient particularity as
                                                                        28 required by California Code of Civil Procedure section 2019.210, thus Croghan
                           016297.00010
                                                                                                             -6-
                           21646403.1                                           FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                       FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 7 of 43



                                                                        1 lacks sufficient knowledge and information to provide a response and on that basis
                                                                        2 denies the allegations of Paragraph 26.
                                                                        3         27.   In response to Paragraph 27, Croghan denies that Snap’s Product
                                                                        4 Roadmap Prioritization qualifies as a trade secret. Croghan denies that Snap has
                                                                        5 identified Snap’s Product Roadmap Prioritization with sufficient particularity as
                                                                        6 required by California Code of Civil Procedure section 2019.210, thus Croghan
                                                                        7 lacks sufficient knowledge and information to provide a response and on that basis
                                                                        8 denies the allegations of Paragraph 27.
                                                                        9         28.   In response to Paragraph 28, Croghan denies that Snap’s Product
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Roadmap qualifies as a trade secret. Croghan denies that Snap’s Product Roadmap
                                                                       11 involves any technical or engineering information. Croghan denies that Snap’s
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Product Roadmap better serve Snap’s customers. Croghan denies that Snap’s
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 Product Roadmap facilitates the work of its sales representatives. Croghan denies
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 that Snap has identified Snap’s Product Roadmap with sufficient particularity as
                                                                       15 required by California Code of Civil Procedure section 2019.210, thus Croghan
                                                                       16 lacks sufficient knowledge and information to provide a response and on that basis
                                                                       17 denies the allegations of Paragraph 28.
                                                                       18         29.   In response to Paragraph 29, Croghan denies that Snap is the owner of
                                                                       19 any trade secret information. Croghan denies that Snap protects the secrecy of
                                                                       20 alleged trade secret information.
                                                                       21         30.   In response to Paragraph 30, Croghan admits that he resigned from
                                                                       22 Snap on June 1, 2018. In response to the remaining allegations of Paragraph 30, the
                                                                       23 resignation letter speaks for itself and Croghan denies the allegations to the extent
                                                                       24 the allegations contradict the resignation letter.
                                                                       25         31.   In response to Paragraph 31, Croghan denies that the Sales
                                                                       26 Representative Agreement is valid or enforceable. Croghan denies that he obtained
                                                                       27 any unfair competitive advantage over Snap. Croghan denies the remaining
                                                                       28 allegations of Paragraph 31.
                           016297.00010
                                                                                                            -7-
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 8 of 43



                                                                        1        32.    In response to Paragraph 32, Croghan denies that his current employer
                                                                        2 is attempting to copy Snap’s fundraising tools and approaches and denies that his
                                                                        3 current employer is attempting to misappropriate Snap’s trade secret information.
                                                                        4 Croghan denies that Snap is the owner of any trade secret information.
                                                                        5        33.    In response to Paragraph 33, Croghan denies that Vertical Raise is a
                                                                        6 “copycat wannabe.”
                                                                        7        34.    In response to Paragraph 34, Croghan lacks the requisite information or
                                                                        8 belief to respond to such allegations, and based thereon denies the allegations in this
                                                                        9 paragraph.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10        35.    In response to Paragraph 35, Croghan denies that Vertical Raise’s
                                                                       11 online gift donation offering simulates or attempts to simulate Snap’s offering in
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 design and function.
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13        36.    In response to Paragraph 36, Croghan denies that Vertical Raise is a
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 new entrant in the industry. Croghan denies that he took steps to ferret out
                                                                       15 information about Snap’s product pipeline and future business plans. Croghan
                                                                       16 denies that he had decided, by May 22, 2018, to resign from Snap. Croghan denies
                                                                       17 that he ferreted out any additional trade secret information.
                                                                       18        37.    In response to Paragraph 37, Croghan denies that he performed services
                                                                       19 for Vertical Raise’s benefit while still employed by Snap.
                                                                       20        38.    In response to Paragraph 38, Croghan denies that he performed services
                                                                       21 for Vertical Raise’s benefit while still employed by Snap. The referenced YouTube
                                                                       22 video is of the Santa Clara High School Football Team, which is still a customer of
                                                                       23 Snap. Croghan denies all remaining allegations of Paragraph 38.
                                                                       24        39.    In response to Paragraph 39, Croghan denies that he performed services
                                                                       25 for Vertical Raise’s benefit while still employed by Snap. The referenced YouTube
                                                                       26 video is of the Santa Clara High School Football Team, which is still a customer of
                                                                       27 Snap. Croghan denies all remaining allegations of Paragraph 39.
                                                                       28        40.    In response to Paragraph 40, Croghan admits that he deleted duplicate
                           016297.00010
                                                                                                            -8-
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 9 of 43



                                                                        1 campaign entries. Croghan denies that the deletions were without Snap’s
                                                                        2 permission and in fact such deletions are regularly performed by Snap’s employees
                                                                        3 because duplicate entries are a regular occurrence at Snap. Croghan is without
                                                                        4 sufficient knowledge or information to form a belief about the truth of the remainder
                                                                        5 of the allegations in Paragraph 40 and therefore denies them.
                                                                        6        41.    In response to Paragraph 41, Croghan admits that Snap previously ran
                                                                        7 campaigns for Branham High School (“BHS”) football. Croghan denies that the
                                                                        8 BHS campaign for 2018 was ever set during Croghan’s employment with Snap
                                                                        9 because, among other reasons, BHS did not hire a new head coach until after
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Croghan’s employment with Snap was terminated. Croghan denies that any
                                                                       11 campaigns for BHS were based upon the RAT. Croghan denies all remaining
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 allegations of Paragraph 41.
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13        42.    In response to Paragraph 42, Croghan denies that the YouTube video is
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 of the BHS team. The referenced YouTube video is of the Santa Clara High School
                                                                       15 Football Team, which is still a customer of Snap. Croghan is without sufficient
                                                                       16 knowledge or information to form a belief about the truth of the remainder of the
                                                                       17 allegations in Paragraph 42 and therefore denies them.
                                                                       18        43.    Croghan denies all allegations in Paragraph 43.
                                                                       19        44.    In response to Paragraph 44, Croghan admits that Snap ran a 2017
                                                                       20 campaign for San Lorenzo Valley (“SLV”) football. Croghan admits that SLV
                                                                       21 football’s varsity program ran a campaign with Snap beginning on May 22, 2018,
                                                                       22 which included a video that was posted for Snap’s campaign that ran until
                                                                       23 completion. Croghan admits that he ran a campaign for SLV football’s freshman
                                                                       24 program after his employment with Snap was terminated. Croghan denies using any
                                                                       25 alleged Snap trade secrets for a potential 2018 fundraising campaign. Croghan
                                                                       26 admits deleting duplicate SLV entries from Snap’s network, but denies that non-
                                                                       27 duplicate SLV entries were deleted. Croghan denies that any campaigns for SLV
                                                                       28 football were based upon the RAT. Croghan denies all remaining allegations of
                           016297.00010
                                                                                                            -9-
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 10 of 43



                                                                        1 Paragraph 44.
                                                                        2        45.    In response to Paragraph 45, Croghan admits that Saratoga High School
                                                                        3 (“SHS”) football ran its first campaign with Snap in 2018 for its varsity program.
                                                                        4 Croghan admits the SHS football’s varsity campaign began on May 21, 2018 and
                                                                        5 continued to run with Snap until completion. Croghan admits that he ran a
                                                                        6 campaign for SHS football’s freshman program after his employment with Snap was
                                                                        7 terminated. Croghan denies using any alleged Snap trade secrets for a potential
                                                                        8 2018 fundraising campaign. Croghan admits that duplicate SHS entries were
                                                                        9 deleted from Snap’s network, but denies that non-duplicate SHS entries were
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 deleted. Croghan denies that any campaigns for SHS football were based upon the
                                                                       11 RAT. Croghan denies all remaining allegations of Paragraph 45.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12        46.    In response to Paragraph 46, Croghan denies that he solicited BHS,
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 SLV, or SHS. Croghan denies that he used or disclosed any Snap trade secrets in
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 soliciting BHS, SLV, or SHS, or in launching those fundraisers for Vertical Raise.
                                                                       15 Croghan denies all remaining allegations of Paragraph 46.
                                                                       16        47.    In response to Paragraph 47, this allegation is argumentative and
                                                                       17 contains no substance requiring a response in accordance with Federal Rule of Civil
                                                                       18 Procedure, Rule 8. Nonetheless, to the extent a response is required, Croghan
                                                                       19 denies all allegations contained in Paragraph 47.
                                                                       20        48.    In response to Paragraph 48, Croghan admits that a former coworker
                                                                       21 began employment with a competitor, Eteamsponsor, and that Croghan inquired as
                                                                       22 to how he and Snap should approach this situation. Croghan admits that it is well
                                                                       23 known that California has strict laws against non-compete agreements, including
                                                                       24 Business and Professions Code section 16600. Croghan denies the remaining
                                                                       25 allegations of Paragraph 48.
                                                                       26        49.    In response to Paragraph 49, Croghan admits that he met with Snap
                                                                       27 executives on May 4, 2018. Croghan denies that this meeting came “out of the
                                                                       28 blue.” This meeting was planned at the insistence of Snap’s management several
                           016297.00010
                                                                                                           - 10 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 11 of 43



                                                                        1 weeks in advance. Croghan is without sufficient knowledge or information to form
                                                                        2 a belief about the truth of the remainder of the allegations in Paragraph 49 and
                                                                        3 therefore denies them.
                                                                        4        50.    In response to Paragraph 50, Croghan admits that he met with Snap
                                                                        5 CEO, Cole Morgan, and voiced his disagreement with the direction of Snap.
                                                                        6 Croghan admits that Mr. Morgan spoke of vague plans about Snap’s future, but
                                                                        7 denies that Mr. Morgan disclosed any trade secrets. Croghan admits that he
                                                                        8 reiterated his disagreement with the direction of Snap. Croghan denies all
                                                                        9 remaining allegations of Paragraph 50.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10        51.    In response to Paragraph 51, Croghan admits that he met with Snap’s
                                                                       11 Director of Product and voiced his disagreement with the direction of Snap.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Croghan admits that he brainstormed with Snap’s Director of Product about
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 Croghan’s ideas as to how to improve Snap. Croghan admits that Snap’s Director of
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 Product seemed to be receptive to Croghan’s ideas. Croghan admits that Snap’s
                                                                       15 Director of Product responded to Croghan’s subsequent text messages with “Thanks
                                                                       16 brother, I really appreciated it too. Got some great nuggets from the convo”.
                                                                       17 Croghan denies that any trade secrets were disclosed at this meeting. Croghan
                                                                       18 denies the remaining allegations of Paragraph 51.
                                                                       19        52.    In response to Paragraph 52, Croghan admits that he had text
                                                                       20 communications with Snap’s Director of Product. In response to the remaining
                                                                       21 allegations of Paragraph 52, the text communications speak for themselves and
                                                                       22 Croghan denies the allegations to the extent the allegations contradict the text
                                                                       23 communications.
                                                                       24        53.    In response to Paragraph 53, Croghan admits that duplicate entries for
                                                                       25 BHS, SLV, and SHS were deleted, but denies that non-duplicate entries were
                                                                       26 deleted. Croghan admits that he had text communications with Kenny Strivers, the
                                                                       27 National Sales Manager. In response to the remaining allegations of Paragraph 53,
                                                                       28 the text communications speak for themselves and Croghan denies the allegations to
                           016297.00010
                                                                                                           - 11 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 12 of 43



                                                                        1 the extent the allegations contradict the text communications.
                                                                        2         54.    In response to Paragraph 54, Croghan admits that he had text
                                                                        3 communications with Kenny Strivers, the National Sales Manager. In response to
                                                                        4 the remaining allegations of Paragraph 54, the text communications speak for
                                                                        5 themselves and Croghan denies the allegations to the extent the allegations
                                                                        6 contradict the text communications.
                                                                        7         55.    In response to Paragraph 55, Croghan admits that he participated in a
                                                                        8 monthly sales call on June 1, 2018. Croghan denies that any trade secret
                                                                        9 information was discussed on this phone call. Croghan admits that he had text
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 communications with Kenny Strivers, the National Sales Manager. The text
                                                                       11 communications speak for themselves and Croghan denies the allegations in
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Paragraph 55 to the extent the allegations contradict the text communications.
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 Croghan admits that he provided written resignation from Snap on June 1, 2018. In
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 response to the remaining allegations of Paragraph 55, Croghan’s resignation letter
                                                                       15 speaks for itself and Croghan denies the allegations in Paragraph 55 to the extent the
                                                                       16 allegations contradict Croghan’s written resignation. Croghan lacks sufficient
                                                                       17 knowledge or information to form a belief about the truth of the remaining
                                                                       18 allegations in paragraph 55 and therefore denies them.
                                                                       19         56.    In response to Paragraph 56, the letter from Snap to Croghan, and the
                                                                       20 letter from Croghan’s attorney to Snap, speak for themselves and Croghan denies
                                                                       21 the allegations to the extent the allegations contradict the letters.
                                                                       22         57.    Croghan denies all allegations in Paragraph 57.
                                                                       23                                   VI. Causes of Action
                                                                       24               First Cause of Action: Defend Trade Secrets Act of 2016
                                                                       25         58.    In response to Paragraph 58, Croghan repeats and incorporates the
                                                                       26 admissions and denials of the paragraphs of the Complaint set forth above, as if
                                                                       27 fully set forth herein.
                                                                       28         59.    Croghan denies all allegations in Paragraph 59.
                           016297.00010
                                                                                                           - 12 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 13 of 43



                                                                        1         60.   Croghan denies all allegations in Paragraph 60.
                                                                        2         61.   Croghan denies all allegations in Paragraph 61.
                                                                        3         62.   Croghan denies all allegations in Paragraph 62.
                                                                        4         63.   Croghan denies all allegations in Paragraph 63.
                                                                        5         64.   Croghan denies all allegations in Paragraph 64.
                                                                        6         65.   Croghan denies all allegations in Paragraph 65.
                                                                        7         66.   Croghan denies all allegations in Paragraph 66.
                                                                        8         67.   Croghan denies all allegations in Paragraph 67.
                                                                        9         68.   Croghan denies all allegations in Paragraph 68.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10         69.   Croghan denies all allegations in Paragraph 69.
                                                                       11         70.   Croghan denies all allegations in Paragraph 70.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12           Second Cause of Action: California Uniform Trade Secrets Act
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13         71.   In response to Paragraph 71, Croghan repeats and incorporates the
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 admissions and denials of the paragraphs of the Complaint set forth above, as if
                                                                       15 fully set forth herein.
                                                                       16         72.   Croghan denies all allegations in Paragraph 72.
                                                                       17         73.   Croghan denies all allegations in Paragraph 73.
                                                                       18         74.   Croghan denies all allegations in Paragraph 74.
                                                                       19         75.   Croghan denies all allegations in Paragraph 75.
                                                                       20         76.   Croghan denies all allegations in Paragraph 76.
                                                                       21                      Third Cause of Action: Breach of Contract
                                                                       22         77.   In response to Paragraph 77, Croghan repeats and incorporates the
                                                                       23 admissions and denials of the paragraphs of the Complaint set forth above, as if
                                                                       24 fully set forth herein.
                                                                       25         78.   In response to Paragraph 78, Croghan denies that the Sales
                                                                       26 Representative Agreement is valid or enforceable.
                                                                       27         79.   Croghan denies all allegations in Paragraph 79.
                                                                       28         80.   Croghan denies all allegations in Paragraph 80.
                           016297.00010
                                                                                                           - 13 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 14 of 43



                                                                        1        81.    Croghan denies all allegations in Paragraph 81.
                                                                        2         Fourth Cause of Action: Breach of Common Law Duty of Loyalty
                                                                        3        82.    In response to Paragraph 82, Croghan repeats and incorporates the
                                                                        4 admissions and denials of the paragraphs of the Complaint set forth above, as if
                                                                        5 fully set forth herein.
                                                                        6        83.    In response to Paragraph 83, Croghan denies that his employment
                                                                        7 relationship with Snap commenced on July 18, 2017; rather, Croghan’s employment
                                                                        8 relationship with Snap commenced in May 2014. Croghan admits that his
                                                                        9 resignation was effective June 1, 2018.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10        84.    In response to Paragraph 84, Croghan admits that he was in an
                                                                       11 employment relationship with Snap until June 1, 2018. The remainder of the
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 allegations in Paragraph constitutes a legal conclusion and requires no response. To
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 the extent a response is required, Croghan denies the remaining allegations in
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 Paragraph 84.
                                                                       15        85.    In response to Paragraph 85, the allegations in Paragraph 85 constitute
                                                                       16 legal conclusions and require no response. To the extent a response is required,
                                                                       17 Croghan denies the allegations in Paragraph 85.
                                                                       18        86.    In response to Paragraph 86, Croghan admits he frequently deleted
                                                                       19 duplicates of Campaign Data that was superfluous and unnecessary throughout his
                                                                       20 employment with Snap, with the knowledge and consent of Snap. Croghan denies
                                                                       21 all remaining allegations of Paragraph 86.
                                                                       22        87.    In response to Paragraph 87, Croghan admits he frequently deleted
                                                                       23 duplicates of Campaign Data that was superfluous and unnecessary throughout his
                                                                       24 employment with Snap, with the knowledge and consent of Snap. Croghan denies
                                                                       25 all remaining allegations of Paragraph 87.
                                                                       26        88.    Croghan denies all allegations in Paragraph 88.
                                                                       27        89.    Croghan denies all allegations in Paragraph 89.
                                                                       28        90.    Croghan denies all allegations in Paragraph 90.
                           016297.00010
                                                                                                           - 14 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 15 of 43



                                                                        1          91.   Croghan denies all allegations in Paragraph 91.
                                                                        2            Fifth Cause of Action: Violation of California Penal Code § 502
                                                                        3          92.   In response to Paragraph 92, Croghan repeats and incorporates the
                                                                        4 admissions and denials of Paragraphs 1-17, 30-31, 37, 40, and 83-90 of the
                                                                        5 Complaint set forth above, as if fully set forth herein.
                                                                        6          93.   In response to Paragraph 93, Croghan lacks the requisite information or
                                                                        7 belief to respond to the allegations in this paragraph, and based thereon denies such
                                                                        8 allegations.
                                                                        9          94.   Croghan denies all allegations in Paragraph 94.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10          95.   Croghan denies all allegations in Paragraph 95.
                                                                       11          96.   Croghan denies all allegations in Paragraph 96.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12          97.   Croghan denies all allegations in Paragraph 97.
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13          98.   Croghan denies all allegations in Paragraph 98.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14                                  VII. Prayer for Relief
                                                                       15          Plaintiff’s Prayer for Relief do not require an answer. To the extent such a
                                                                       16 response is required, Croghan denies that Plaintiff is entitled to the relief sought in
                                                                       17 its prayer, including Paragraphs 1-8 on pages 19-20 of the Complaint.
                                                                       18                                  GENERAL DENIAL
                                                                       19          Croghan generally denies any liability to Plaintiff. To the extent that any
                                                                       20 allegations in the Complaint have not been specifically admitted or denied, they are
                                                                       21 hereby denied.
                                                                       22                             AFFIRMATIVE DEFENSES
                                                                       23          By alleging the Affirmative Defenses set forth below, Croghan does not agree
                                                                       24 or concede that he bears the burden of proof or the burden of persuasion on any of
                                                                       25 these issues, whether in whole or in part. For its Affirmative Defenses to the
                                                                       26 Complaint, Croghan alleges, on information and belief, as follows:
                                                                       27 / / /
                                                                       28 / / /
                           016297.00010
                                                                                                              - 15 -
                           21646403.1                                             FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                         FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 16 of 43



                                                                        1                          FIRST AFFIRMATIVE DEFENSE
                                                                        2                                  (Failure to Mitigate)
                                                                        3         1.    As a separate affirmative defense, Croghan alleges that Snap has failed
                                                                        4 to mitigate damages by failing to take such actions as are reasonably necessary to
                                                                        5 minimize any loss that may have been sustained. Among other things, Snap alleges
                                                                        6 that it suffered loss due to the alleged loss of Branham High School football as a
                                                                        7 client (see Paragraphs 41-43). In support, Snap alleges that Croghan posted a
                                                                        8 YouTube video of Branham High School football in late May 2018. However, the
                                                                        9 YouTube video is of the Santa Clara High School Football Team, which is still a
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 customer of Snap. In addition, the Complaint fails to allege as to how Snap has
                                                                       11 been damaged by Croghan’s legitimate de-duplication efforts of Campaign Data
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 which was within the course and scope of his employment rendering it impossible
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 for Croghan to know what mitigation efforts Snap should undertake. Discovery in
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 this matter has not yet begun.       Croghan reserves all rights to introduce other
                                                                       15 evidence and testimony gathered throughout this case at the time of trial, including
                                                                       16 documents produced by the parties or third parties, deposition testimony from the
                                                                       17 parties or third parties, and any disclosures supplied by the parties in accordance
                                                                       18 with the Federal Rules of Civil Procedure.
                                                                       19                        SECOND AFFIRMATIVE DEFENSE
                                                                       20                        (Actions of Plaintiff and Third Parties)
                                                                       21         2.    As a separate affirmative defense, Croghan alleges that Croghan’s
                                                                       22 liability, if any, with respect to the Complaint, which liability is expressly denied by
                                                                       23 Croghan, arose wholly or in part by reason of the acts, omissions, or negligence of
                                                                       24 Snap and/or third-parties and as such Snap is entitled to no relief from Croghan.
                                                                       25 As set forth more fully in the Counterclaim alleged below, Snap is liable to Croghan
                                                                       26 for numerous violations of the California Labor Code, IWC Wage Order No. 4, the
                                                                       27 Fair Employment and Housing Act, and the Family Medical Leave Act. Croghan
                                                                       28 realleges and incorporates herein by this reference Paragraphs 1 through 118 of the
                           016297.00010
                                                                                                           - 16 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 17 of 43



                                                                        1 Counterclaim. Furthermore, on June 3, 2017, Croghan’s daughter was born with a
                                                                        2 rare chromosomal abnormality that required her to remain hospitalized at Stanford
                                                                        3 Children’s Hospital in Palo Alto for the entire duration of her life, a period of only
                                                                        4 seven months. Croghan required a leave of absence to be with his daughter, who
                                                                        5 passed away on December 28, 2017. However, Snap refused to provide Croghan
                                                                        6 with protected family and medical leave.        In fact, even though Croghan was
                                                                        7 suffering from immense emotional distress in June and July 2017, Snap pressured
                                                                        8 Croghan to sign the alleged Employment Agreement in July 2017, even going so far
                                                                        9 as to threaten to terminate Croghan if he did not sign the Employment Agreement.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Moreover, the Employment Agreement contains invalid and/or unconscionable
                                                                       11 terms, including the provision that Snap is free to terminate Croghan’s employment
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 at-will, with or without cause, but that Croghan must provide ten days’ notice before
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 he can terminate the employment relationship. Such provisions violate Business and
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 Professions Code section 16600. In addition, Snap failed to perform as required
                                                                       15 under Croghan’s Employment Agreement.               Specifically, the Employment
                                                                       16 Agreement claims that Croghan was to receive a promotion upon signing the
                                                                       17 Employment Agreement which was the consideration to be provided by Snap for the
                                                                       18 new obligations to which Croghan was to be bound. In reality Croghan received a
                                                                       19 demotion as a result of the decrease in pay upon signing the Employment
                                                                       20 Agreement.     In addition, third parties, such as the customers identified in the
                                                                       21 Complaint, are free to do business with whomever they choose.
                                                                       22                         THIRD AFFIRMATIVE DEFENSE
                                                                       23                                       (Consent)
                                                                       24        3.     As a separate affirmative defense, Croghan alleges that Snap consented
                                                                       25 to and approved of all or some of the acts and omissions about which Snap now
                                                                       26 complains and is thus barred from pursuing its claims. Among other things, the
                                                                       27 alleged TSI was disclosed to Croghan when his employment with Snap began in
                                                                       28 May 2014. Snap has not alleged that Croghan had any written agreement to refrain
                           016297.00010
                                                                                                           - 17 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 18 of 43



                                                                        1 from disclosing such TSI until over three years later. Thus, such TSI was freely
                                                                        2 distributed and accessible without any written covenants or other protections for
                                                                        3 over three years, and more than two years prior to the enactment of the Defend
                                                                        4 Trade Secrets Act of 2016. Furthermore, a number of employees of Snap left the
                                                                        5 employment of Snap prior to Snap’s distribution of the 2017 agreements. Thus,
                                                                        6 these employees were freely given access to Snap’s alleged TSI for several years
                                                                        7 without any written covenants or other protections from disclosure. California has
                                                                        8 rejected the inevitable disclosure doctrine since at least 2002. Accordingly, Snap
                                                                        9 cannot prevent, and in fact consented to, Croghan’s (and other former employees)
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 alleged use of the alleged TSI in subsequent employment.
                                                                       11                       FOURTH AFFIRMATIVE DEFENSE
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12                                       (Offset)
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13        4.    As a separate affirmative defense, without conceding that any act of
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 Croghan caused damage to Snap in any respect, Croghan is entitled to offset and
                                                                       15 recoup against any judgment that may be entered for Snap by all obligations of Snap
                                                                       16 owing to Croghan. As set forth more fully in the Counterclaim alleged below, Snap
                                                                       17 is liable to Croghan for numerous violations of the California Labor Code, IWC
                                                                       18 Wage Order No. 4, the Fair Employment and Housing Act, and the Family Medical
                                                                       19 Leave Act. Croghan realleges and incorporates herein by this reference Paragraphs
                                                                       20 1 through 118 of the Counterclaim. Accordingly, any recovery that Snap may
                                                                       21 obtain on its affirmative claims alleged in the Complaint must be offset by the
                                                                       22 damages awarded to Croghan under the Counterclaim.
                                                                       23                         FIFTH AFFIRMATIVE DEFENSE
                                                                       24              (Waiver, Relinquishment, Abandonment, and Estoppel)
                                                                       25        5.    As a separate affirmative defense, Croghan alleges that by conduct,
                                                                       26 representations, and omissions, Snap has waived, relinquished, abandoned, and/or is
                                                                       27 estopped to assert, any claim for relief against Croghan respecting the matters that
                                                                       28 are the subject of the Complaint. Among other things, the alleged TSI was disclosed
                           016297.00010
                                                                                                           - 18 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 19 of 43



                                                                        1 to Croghan when his employment with Snap began in May 2014. Snap has not
                                                                        2 alleged that Croghan had any written agreement to refrain from disclosing such TSI
                                                                        3 until over three years later. Thus, such TSI was freely distributed and accessible
                                                                        4 without any written covenants or other protections for over three years, and more
                                                                        5 than two years prior to the enactment of the Defend Trade Secrets Act of 2016.
                                                                        6 Furthermore, a number of employees of Snap left the employment of Snap prior to
                                                                        7 Snap’s distribution of the 2017 agreements. Thus, these employees were freely
                                                                        8 given access to Snap’s alleged TSI for several years without any written covenants
                                                                        9 or other protections from disclosure.       California has rejected the inevitable
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 disclosure doctrine since at least 2002. Accordingly, Snap cannot prevent, and in
                                                                       11 fact waived, are estopped, relinquished, abandoned any trade secret protection that
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 could conceivably attach to the alleged TSI.
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13                         SIXTH AFFIRMATIVE DEFENSE
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14                                      (Spoliation)
                                                                       15        6.     As a separate affirmative defense, Croghan alleges that each cause of
                                                                       16 action set forth in the Complaint is barred or limited because of the altering,
                                                                       17 spoiling, damaging, destruction, or loss of evidence by Snap. Based upon the
                                                                       18 allegations in the Complaint, Croghan is informed and believes that Snap has
                                                                       19 altered, spoiled, damaged, destroyed, or lost certain evidence relevant to the claims
                                                                       20 and/or defenses in this action. In particular, Paragraph 40 of the Complaint contains
                                                                       21 a table which appears to have been altered to fit Snap’s narrative that Croghan was
                                                                       22 accessing and deleting only certain Campaign Data from Snap’s network. In reality,
                                                                       23 Snap’s data entry system often results in duplicate Campaign Data and Snap
                                                                       24 employees are required to de-duplicate this superfluous Campaign Data. These
                                                                       25 administrative de-duplication efforts are done regularly and are clearly within the
                                                                       26 scope of Snap’s employees. In addition, Paragraph 41-43 claims that referenced
                                                                       27 YouTube video is of the Branham High School football team. In reality, this
                                                                       28 YouTube video is of the Santa Clara High School Football Team, which is still a
                           016297.00010
                                                                                                           - 19 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 20 of 43



                                                                        1 customer of Snap.
                                                                        2                      SEVENTH AFFIRMATIVE DEFENSE
                                                                        3                                (Unjust Enrichment)
                                                                        4        7.    As a separate affirmative defense, Croghan alleges that as to each cause
                                                                        5 of action in the Complaint, Snap would be unjustly enriched by any recovery against
                                                                        6 Croghan. As set forth more fully in the Counterclaim alleged below, Snap is liable
                                                                        7 to Croghan for numerous violations of the California Labor Code, IWC Wage Order
                                                                        8 No. 4, the Fair Employment and Housing Act, and the Family Medical Leave Act.
                                                                        9 Croghan realleges and incorporates herein by this reference Paragraphs 1 through
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 118 of the Counterclaim. Furthermore, on June 3, 2017, Croghan’s daughter was
                                                                       11 born with a rare chromosomal abnormality that required her to remain hospitalized
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 at Stanford Children’s Hospital in Palo Alto for the entire duration of her life, a
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 period of only seven months. Croghan required a leave of absence to be with his
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 daughter, who passed away on December 28, 2017. However, Snap refused to
                                                                       15 provide Croghan with protected family and medical leave. In fact, even though
                                                                       16 Croghan was suffering from immense emotional distress in June and July 2017,
                                                                       17 Snap pressured Croghan to sign the alleged Employment Agreement in July 2017,
                                                                       18 even going so far as to threaten to terminate Croghan if he did not sign the
                                                                       19 Employment Agreement. Moreover, the Employment Agreement contains invalid
                                                                       20 and/or unconscionable terms, including the provision that Snap is free to terminate
                                                                       21 Croghan’s employment at-will, with or without cause, but that Croghan must
                                                                       22 provide ten days’ notice before he can terminate the employment relationship. Such
                                                                       23 provisions violate Business and Professions Code section 16600. In addition, Snap
                                                                       24 failed to perform as required under Croghan’s Employment Agreement.
                                                                       25 Specifically, the Employment Agreement claims that Croghan was to receive a
                                                                       26 promotion upon signing the Employment Agreement which was the consideration to
                                                                       27 be provided by Snap for the new obligations to which Croghan was to be bound. In
                                                                       28 reality Croghan received a demotion as a result of the decrease in pay upon signing
                           016297.00010
                                                                                                           - 20 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 21 of 43



                                                                        1 the Employment Agreement. Accordingly, Snap would be unjustly enriched if it
                                                                        2 were afforded any recovery against Croghan pursuant to the allegations in its
                                                                        3 Complaint..
                                                                        4                        EIGHTH AFFIRMATIVE DEFENSE
                                                                        5                                 (Failure to Perform)
                                                                        6        8.     As a separate affirmative defense, Croghan alleges that each cause of
                                                                        7 action alleged in the Complaint is excused by Snap’s failure to perform under its
                                                                        8 agreements. Specifically, the Employment Agreement claims that Croghan was to
                                                                        9 receive a promotion upon signing the Employment Agreement which was the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 consideration to be provided by Snap for the new obligations to which Croghan was
                                                                       11 to be bound. Such conduct by Snap is a failure of performance and failure of
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 consideration.
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562 ) 653- 3200




                                                                       13                         NINTH AFFIRMATIVE DEFENSE
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14                                        (Excuse)
                                                                       15        9.     As a separate affirmative defense, Croghan alleges that each cause of
                                                                       16 action alleged in the Complaint is based upon actions which are excused by Snap’s
                                                                       17 wrongful conduct. On June 3, 2017, Croghan’s daughter was born with a rare
                                                                       18 chromosomal abnormality that required her to remain hospitalized at Stanford
                                                                       19 Children’s Hospital in Palo Alto for the entire duration of her life, a period of only
                                                                       20 seven months. Croghan required a leave of absence to be with his daughter, who
                                                                       21 passed away on December 28, 2017. However, Snap refused to provide Croghan
                                                                       22 with protected family and medical leave.          In fact, even though Croghan was
                                                                       23 suffering from immense emotional distress in June and July 2017, Snap pressured
                                                                       24 Croghan to sign the alleged Employment Agreement in July 2017, even going so far
                                                                       25 as to threaten to terminate Croghan if he did not sign the Employment Agreement.
                                                                       26 Furthermore, the Employment Agreement claims that Croghan was to receive a
                                                                       27 promotion upon signing the Employment Agreement which was the consideration to
                                                                       28 be provided by Snap for the new obligations to which Croghan was to be bound.
                           016297.00010
                                                                                                           - 21 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 22 of 43



                                                                        1 Moreover, the Employment Agreement contains invalid and/or unconscionable
                                                                        2 terms, including the provision that Snap is free to terminate Croghan’s employment
                                                                        3 at-will, with or without cause, but that Croghan must provide ten days’ notice before
                                                                        4 he can terminate the employment relationship. Such provisions violate Business and
                                                                        5 Professions Code section 16600
                                                                        6                        TENTH AFFIRMATIVE DEFENSE
                                                                        7                                   (Unclean Hands)
                                                                        8          10.   As a separate affirmative defense, Croghan alleges that Snap’s
                                                                        9 Complaint, and each claim therein, is barred by the doctrine of unclean hands. On
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 June 3, 2017, Croghan’s daughter was born with a rare chromosomal abnormality
                                                                       11 that required her to remain hospitalized at Stanford Children’s Hospital in Palo Alto
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 for the entire duration of her life, a period of only seven months. Croghan required
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 a leave of absence to be with his daughter, who passed away on December 28, 2017.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 However, Snap refused to provide Croghan with protected family and medical
                                                                       15 leave. In fact, even though Croghan was suffering from immense emotional distress
                                                                       16 in June and July 2017, Snap pressured Croghan to sign the alleged Employment
                                                                       17 Agreement in July 2017, even going so far as to threaten to terminate Croghan if he
                                                                       18 did not sign the Employment Agreement. Furthermore, the Employment Agreement
                                                                       19 claims that Croghan was to receive a promotion upon signing the Employment
                                                                       20 Agreement which was the consideration to be provided by Snap for the new
                                                                       21 obligations to which Croghan was to be bound.           Moreover, the Employment
                                                                       22 Agreement contains invalid and/or unconscionable terms, including the provision
                                                                       23 that Snap is free to terminate Croghan’s employment at-will, with or without cause,
                                                                       24 but that Croghan must provide ten days’ notice before he can terminate the
                                                                       25 employment relationship. Such provisions violate Business and Professions Code
                                                                       26 section 16600.
                                                                       27 / / /
                                                                       28 / / /
                           016297.00010
                                                                                                              - 22 -
                           21646403.1                                             FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                         FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 23 of 43



                                                                        1                      ELEVENTH AFFIRMATIVE DEFENSE
                                                                        2                                   (Contractual Bar)
                                                                        3        11.    As a separate affirmative defense, Croghan alleges that Snap is
                                                                        4 contractually barred from recovering any incidental, consequential, special, punitive,
                                                                        5 or other indirect damages from Croghan. Specifically, while Croghan denies that
                                                                        6 the Agreement alleged in Paragraph 16 of the Complaint is valid or enforceable, to
                                                                        7 the extent the Court finds the Agreement valid and enforceable, the Agreement is a
                                                                        8 contractual bar to the tort claims asserted against Croghan for the same conduct as
                                                                        9 the alleged cause of action for Breach of Contract. BNSF Ry. Co. v. San Joaquin
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Valley R. Co., 2011 WL 3328398 *5-6 (E.D. Cal. August 2, 2011); Erlich v.
                                                                       11 Menezes, 21 Cal. 4th 543, 551-52 (1999).
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12                       TWELFTH AFFIRMATIVE DEFENSE
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13                           (Invalidity and Unenforceability)
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14        12.    As a separate affirmative defense, Croghan alleges that Snap’s
                                                                       15 Complaint, and each claim therein, is barred on the ground that the contracts
                                                                       16 forming the basis of the claims are invalid and/or unenforceable. On June 3, 2017,
                                                                       17 Croghan’s daughter was born with a rare chromosomal abnormality that required
                                                                       18 her to remain hospitalized at Stanford Children’s Hospital in Palo Alto for the entire
                                                                       19 duration of her life, a period of only seven months. Croghan required a leave of
                                                                       20 absence to be with his daughter, who passed away on December 28, 2017.
                                                                       21 However, Snap refused to provide Croghan with protected family and medical
                                                                       22 leave. In fact, even though Croghan was suffering from immense emotional distress
                                                                       23 in June and July 2017, Snap pressured Croghan to sign the alleged Employment
                                                                       24 Agreement in July 2017, even going so far as to threaten to terminate Croghan if he
                                                                       25 did not sign the Employment Agreement. Moreover, the Employment Agreement
                                                                       26 contains invalid and/or unconscionable terms, including the provision that Snap is
                                                                       27 free to terminate Croghan’s employment at-will, with or without cause, but that
                                                                       28
                           016297.00010
                                                                                                           - 23 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 24 of 43



                                                                        1 Croghan must provide ten days’ notice before he can terminate the employment
                                                                        2 relationship. Such provisions violate Business and Professions Code section 16600.
                                                                        3                     THIRTEENTH AFFIRMATIVE DEFENSE
                                                                        4                                 (No Fiduciary Duty)
                                                                        5          13.   Snap’s Fourth Cause of Action is barred as a matter of law because
                                                                        6 Croghan was not a fiduciary of Snap and no non-fiduciary duty of loyalty exists.
                                                                        7 Croghan was never in a fiduciary relationship with Snap. It is axiomatic that a claim
                                                                        8 for breach of fiduciary duty cannot lie if Snap cannot establish that Croghan was a
                                                                        9 fiduciary. “In California, there is no tort for ‘breach of duty of loyalty’ that is
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 distinct from the recognized tort of ‘breach of fiduciary duty.’” Mattel, Inc. v. MGA
                                                                       11 Entm’t, 2011 WL 8427611, at *3 (C.D. Cal. August 28, 2011) (“[N]on-fiduciary
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 employees owe no duty of loyalty to their employers.”); Mamou v. Trendwest
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 Resorts, Inc., 165 Cal. App. 4t 686, 719 (2008) (“An employee does not breach his
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 duty of loyalty by preparing to compete with his employer.”).
                                                                       15                     FOURTEENTH AFFIRMATIVE DEFENSE
                                                                       16                               (Employee Safe Harbor)
                                                                       17          14.   Without admitting that the Complaint states a claim, Snap’s Fifth
                                                                       18 Cause of Action is barred under the safe harbor provision of California Penal Code
                                                                       19 section 502 because the acts alleged against Croghan were within the scope of his
                                                                       20 employment with Snap. In particular, Paragraph 40 of the Complaint contains a
                                                                       21 table which appears to have been altered to fit Snap’s narrative that Croghan was
                                                                       22 accessing and deleting only certain Campaign Data from Snap’s network. In reality,
                                                                       23 Snap’s data entry system often results in duplicate Campaign Data and Snap
                                                                       24 employees are required to de-duplicate this superfluous Campaign Data. These
                                                                       25 administrative de-duplication efforts are done regularly and are clearly within the
                                                                       26 scope of Snap’s employees.
                                                                       27 / / /
                                                                       28 / / /
                           016297.00010
                                                                                                              - 24 -
                           21646403.1                                             FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                         FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 25 of 43



                                                                        1                       FIFTEENTH AFFIRMATIVE DEFENSE
                                                                        2                                      (Permission)
                                                                        3        15.    Without admitting that the Complaint states a claim, Snap’s Fifth
                                                                        4 Cause of Action is barred because the acts alleged against Croghan were not
                                                                        5 “without permission” as required under California Penal Code section 502. In
                                                                        6 particular, Paragraph 40 of the Complaint contains a table which appears to have
                                                                        7 been altered to fit Snap’s narrative that Croghan was accessing and deleting only
                                                                        8 certain Campaign Data from Snap’s network. In reality, Snap’s data entry system
                                                                        9 often results in duplicate Campaign Data and Snap employees are required to de-
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 duplicate this superfluous Campaign Data.        These administrative de-duplication
                                                                       11 efforts are done regularly and are clearly within the scope of Snap’s employees.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Penal Code section 502 requires that Croghan continue to access Snap’s system after
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 his authorization has been explicitly revoked by Snap, which is clearly not the case
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 because his employment with Snap continued until June 1, 2018.
                                                                       15                       SIXTEENTH AFFIRMATIVE DEFENSE
                                                                       16                                 (Additional Defenses)
                                                                       17        16.    Croghan asserts that it may have other separate and additional defenses
                                                                       18 of which it is presently unaware, and hereby reserves the right to assert such
                                                                       19 additional defenses as discovery warrants. Croghan also reserves the right to pursue
                                                                       20 any and all claims, cross-claims, and third-party complaints against Snap, any other
                                                                       21 parties named in the complaint or counterclaim, and other third parties.
                                                                       22        WHEREFORE, Croghan requests that the Court enter judgment in his favor,
                                                                       23 for an award of his attorneys’ fees and costs, and for such other and further relief as
                                                                       24 the Court deems appropriate.
                                                                       25                                  COUNTERCLAIM
                                                                       26        Defendant Paul Croghan (“Counterclaimant”) asserts the following
                                                                       27 counterclaims against Plaintiff Snap! Mobile, Inc. (“Counter-Defendant”) and
                                                                       28 alleges as follows:
                           016297.00010
                                                                                                           - 25 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 26 of 43



                                                                        1                            JURISDICTION AND VENUE
                                                                        2        1.     The Court has jurisdiction over this counterclaim pursuant to 28 U.S.C.
                                                                        3 section 1367(a) as a counterclaim ancillary to the main action brought by Counter-
                                                                        4 Defendant.
                                                                        5        2.     Venue in this Court is proper in that the counterclaim is ancillary to the
                                                                        6 main action brought by Counter-Defendant before this Court.
                                                                        7                                       PARTIES
                                                                        8        3.     Counterclaimant is a natural person domiciled in Santa Cruz,
                                                                        9 California.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10        4.     Counter-Defendant is a Delaware corporation with its principal place of
                                                                       11 business in Seattle, King County, State of Washington.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12                             GENERAL ALLEGATIONS
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13        5.     In May 2014, Counterclaimant was hired by Counter-Defendant as an
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 “independent contractor” sales representative.
                                                                       15        6.     Counter-Defendant operates an online platform to assist sports teams,
                                                                       16 coaches, and teachers to raise money through online donation campaigns.
                                                                       17        7.     Counter-Defendant makes its online platform available to teams,
                                                                       18 coaches, and teachers through its employees, including Counter-Defendant’s sales
                                                                       19 representatives.
                                                                       20        8.     During the period in which Counterclaimant was an independent
                                                                       21 contractor, Counter-Defendant retained and exercised pervasive control over
                                                                       22 Counterclaimant’s work such that he was in fact an employee of Counter-Defendant
                                                                       23 under California law.
                                                                       24        9.     During the period in which Counterclaimant was an independent
                                                                       25 contractor, Counter-Defendant retained and exercised pervasive control over
                                                                       26 Counterclaimant’s wages, hours and working conditions.
                                                                       27        10.    Counter-Defendant retained the exclusive right to control the manner
                                                                       28 and means by which Counterclaimant performed his job.
                           016297.00010
                                                                                                           - 26 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 27 of 43



                                                                        1        11.     Counterclaimant received work assignments from Counter-Defendant.
                                                                        2        12.     Counterclaimant was subject to discipline by Counter-Defendant if he
                                                                        3 refused a work assignment.
                                                                        4        13.     Counter-Defendant directed the manner in which Counterclaimant was
                                                                        5 to perform his work, providing Counterclaimant with detailed instructions.
                                                                        6        14.     Counter-Defendant’s instructions included, among other things,
                                                                        7 specific policies, techniques, and procedures to be used and/or followed by Counter-
                                                                        8 Defendant’s sales representatives.
                                                                        9        15.     Counterclaimant was subject to discipline by Counter-Defendant if he
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 did not comply with Counter-Defendant’s detailed instructions and requirements for
                                                                       11 the performance of his work.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12        16.     Counter-Defendant unilaterally set the compensation to be paid to
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 Counterclaimant, and refused multiple attempts by Counterclaimant to negotiate this
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 amount.
                                                                       15        17.     Counter-Defendant required Counterclaimant to submit a weekly
                                                                       16 schedule for Counter-Defendant’s approval.
                                                                       17        18.     Counter-Defendant unilaterally set schedules and timelines for work
                                                                       18 completed by Counterclaimant.
                                                                       19        19.     Counter-Defendant required Counterclaimant to use its equipment,
                                                                       20 computer systems, and email system, and issued Counterclaimant an email address
                                                                       21 associated with Counter-Defendant.
                                                                       22        20.     Counter-Defendant required Counterclaimant to participate in weekly
                                                                       23 sales calls.
                                                                       24        21.     Counter-Defendant required Counterclaimant to participate in bi-annual
                                                                       25 training.
                                                                       26        22.     Counter-Defendant required Counterclaimant to participate in weekly
                                                                       27 video training.
                                                                       28
                           016297.00010
                                                                                                           - 27 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 28 of 43



                                                                        1        23.    Counter-Defendant unilaterally established monthly and quarterly sales
                                                                        2 goals for Counterclaimant.
                                                                        3        24.    Counter-Defendant closely monitored Counterclaimant’s performance,
                                                                        4 including Counterclaimant’s progress towards his sales goals.
                                                                        5        25.    Counterclaimant was subject to discipline by Counter-Defendant in the
                                                                        6 event Counterclaimant failed to meet the performance standards set by Counter-
                                                                        7 Defendant.
                                                                        8        26.    Counter-Defendant unilaterally set the price charged to customers to
                                                                        9 Counterclaimant’s services.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10        27.    When Counterclaimant did not follow Counter-Defendant’s rules or
                                                                       11 instructions, he was subject to discipline.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12        28.    Counterclaimant provided services that were an integral part of
                                CERRITOS, CAL IFORNIA 9070 3-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 Counter-Defendant’s business enterprise.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14        29.    Counterclaimant performed sales work that was within the usual course
                                                                       15 of Counter-Defendant’s business.
                                                                       16        30.    Counterclaimant was not customarily engaged in a trade, occupation or
                                                                       17 business independently established from Counter-Defendant’s business.
                                                                       18        31.    Counterclaimant paid all of his own expenses.
                                                                       19        32.    On    July   18,   2017,   Counter-Defendant    unilaterally   converted
                                                                       20 Counterclaimant from an independent contractor to an employee.
                                                                       21        33.    As a condition of his employment, Counterclaimant was required to
                                                                       22 sign a Sales Representative Agreement on July 18, 2017. The Sales Representative
                                                                       23 Agreement is attached as Exhibit 1 to Counter-Defendant’s Complaint, and its
                                                                       24 terms, conditions, and definitions are incorporated by reference.
                                                                       25        34.    Once he was reclassified as an employee, Counterclaimant continued to
                                                                       26 perform the same job duties he has performed as an independent contractor.
                                                                       27        35.    Counterclaimant made multiple attempts to negotiate his rate of pay
                                                                       28 with Counter-Defendant during its process of converting him to an employee, but
                           016297.00010
                                                                                                           - 28 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 29 of 43



                                                                        1 Counter-Defendant refused to consider any change to its plan.
                                                                        2         36.   Despite Counter-Defendant’s pervasive control over all aspects of its
                                                                        3 operations and Counterclaimant’s performing work within the usual course of
                                                                        4 Counter-Defendant’s business, Counter-Defendant classified Counterclaimant as an
                                                                        5 independent contractor before July 18, 2017.
                                                                        6         37.   Counter-Defendant’s classification and treatment of Counterclaimant as
                                                                        7 an independent contractor rather than an employee was unlawful.
                                                                        8         38.   As a result of Counter-Defendant’s misclassifying Counterclaimant as
                                                                        9 an independent contractor, Counter-Defendant unlawfully failed to indemnify
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Counterclaimant for employment-related expenses, including, among other things,
                                                                       11 printing costs, sales incentive costs, travel costs, mileage and fuel expenses,
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 computer equipment, utilities, and cellular telephone expenses.
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13         39.   As a result of Counter-Defendant’s misclassifying Counterclaimant as
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 an independent contractor, Counter-Defendant regularly failed to provide
                                                                       15 Counterclaimant a reasonable opportunity to take a timely 30 minute off-duty meal
                                                                       16 period to Counterclaimant when Counterclaimant worked more than five hours in a
                                                                       17 day.
                                                                       18         40.   As a result of Counter-Defendant’s misclassifying Counterclaimant as
                                                                       19 an independent contractor, Counter-Defendant regularly failed to authorize and
                                                                       20 permit timely rest periods to Counterclaimant when Counterclaimant worked more
                                                                       21 than three-and-one-half hours in a day.
                                                                       22         41.   As a result of Counter-Defendant’s misclassifying Counterclaimant as
                                                                       23 an     independent   contractor,   Counter-Defendant      regularly   failed    to   pay
                                                                       24 Counterclaimant the California minimum wage for all hours worked.
                                                                       25         42.   Counter-Defendant      required    and/or       knowingly        permitted
                                                                       26 Counterclaimant to work hours in excess of eight hours per day and/or 40 hours a
                                                                       27 week throughout the period covered by this lawsuit.
                                                                       28
                           016297.00010
                                                                                                           - 29 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 30 of 43



                                                                        1        43.    As a result of Counter-Defendant misclassifying Counterclaimant as an
                                                                        2 independent contractor, Counter-Defendant willfully and knowingly failed to pay
                                                                        3 premium overtime compensation to Counterclaimant for hours worked in excess of
                                                                        4 eight hours per day and 40 hours in a week.
                                                                        5        44.    As a result of Counter-Defendant misclassifying Counterclaimant as an
                                                                        6 independent contractor, Counter-Defendant has failed to record the actual hours
                                                                        7 worked by Counterclaimant.
                                                                        8        45.    As a result of Counter-Defendant misclassifying Counterclaimant as an
                                                                        9 independent contractor, Counter-Defendant has failed to itemize the total hours
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 worked on wage statements furnished to Counterclaimant.
                                                                       11        46.    Counterclaimant is informed and believes, as a result of Counter-
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Defendant misclassifying Counterclaimant as an independent contractor, Counter-
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 Defendant has not properly maintained payroll records showing actual hours worked
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 and meal periods taken and missed each day by Counterclaimant.
                                                                       15        47.    As a result of Counter-Defendant misclassifying Counterclaimant as an
                                                                       16 independent     contractor,   Counter-Defendant   has   willfully   failed   to   pay
                                                                       17 Counterclaimant, upon termination of employment, all accrued compensation,
                                                                       18 including payment for missed meal and rest periods, minimum wage compensation,
                                                                       19 and payment of overtime compensation.
                                                                       20        48.    By misclassifying Counterclaimant as an independent contractor,
                                                                       21 Counter-Defendant has sought to avoid various duties and obligations owed to
                                                                       22 employees under California’s Labor Code and Industrial Welfare Commission
                                                                       23 (“IWC”) Wage Orders, including the duty to indemnify employees for all expenses
                                                                       24 and losses necessarily incurred in connection with their employment (Cal. Lab.
                                                                       25 Code § 2802; IWC Wage Order No. 4, §§ 8-9); the duty to provide workers’
                                                                       26 compensation coverage (Cal. Lab. Code § 3200 et seq.); the duty to provide off-duty
                                                                       27 meal and rest periods (Cal. Lab. Code §§ 512, 226.7; IWC Wage Order No. 4 §§ 11-
                                                                       28 12); the duty to pay California minimum wage for all hours worked (Cal. Lab. Code
                           016297.00010
                                                                                                           - 30 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 31 of 43



                                                                        1 §§ 1182.11, 1182.12, 1197; Minimum Wage Order; IWC Wage Order No. 4, § 4);
                                                                        2 the duties to pay overtime premium pay and to document actual hours worked (Cal.
                                                                        3 Lab. Code § § 510, 1174, 226, 1194; IWC Wage Order No. 4, §§ 3, 7); and other
                                                                        4 legal obligations.
                                                                        5        49.    Counterclaimant thus brings claims for failure to reimburse necessary
                                                                        6 business expenses and losses, failure to provide meal and rest periods or
                                                                        7 compensation in lieu thereof, unpaid minimum wage (and liquidated damages),
                                                                        8 unpaid overtime compensation, inaccurate itemized wage statements, waiting time
                                                                        9 penalties, statutory and civil penalties, interest, and attorneys’ fees, pursuant to Cal.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Lab. Code §§ 201-203, 226, 226.7, 510, 512, 1174, 1182.11, 1182.12, 1194, 1194.2,
                                                                       11 1197, and 2802.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12        50.    On June 3, 2017, Counterclaimant’s daughter was born with a rare
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 chromosomal abnormality that required her to remain hospitalized at Stanford
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 Children’s Hospital in Palo Alto for the entire duration of her life, a period of only
                                                                       15 seven months.
                                                                       16        51.    Counterclaimant required a leave of absence in order to be with his
                                                                       17 daughter, who passed away on December 28, 2017.
                                                                       18        52.    Counter-Defendant refused to provide Counterclaimant with protected
                                                                       19 family and medical leave.
                                                                       20        53.    Counterclaimant thus brings claims for failure to provide medical and
                                                                       21 family leave, pursuant to 29 U.S.C. § 2601, Cal. Govt. Code § 12945.2, Cal. Govt.
                                                                       22 Code § 12945.6 and 2 Cal. Code Regs. § 11035.
                                                                       23        54.    Counterclaimant filed a Charge of Discrimination with the California
                                                                       24 Department of Fair Employment and Housing (“DFEH”) on August 27, 2018
                                                                       25 against Counter-Defendant, alleging violation of the California Family Rights Act
                                                                       26 (“CFRA”) and New Parent Leave Act (“NPL”). He obtained a Right to Sue letter
                                                                       27 from the California DFEH regarding all of his claims covered by the California Fair
                                                                       28 Employment and Housing Act (“FEHA”) on August 27, 2018.
                           016297.00010
                                                                                                           - 31 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 32 of 43



                                                                        1                             FIRST CLAIM FOR RELIEF
                                                                        2                         (Violation of Cal. Labor Code § 2802)
                                                                        3         55.   The allegations of Paragraphs 1 through 54 of the Counterclaim are
                                                                        4 realleged and incorporated herein by reference.
                                                                        5         56.   While acting on the direct instruction of Counter-Defendant and
                                                                        6 discharging his duties for Counter-Defendant, Counterclaimant has incurred work-
                                                                        7 related expenses. Such expenses include but are not limited to printing costs, sales
                                                                        8 incentives, travel, mileage, fuel expenses, computer equipment, utilities, and cellular
                                                                        9 telephone expenses.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10         57.   Counter-Defendant has failed to indemnify or in any manner reimburse
                                                                       11 Counterclaimant      for   these   expenditures    and   losses.    By   misclassifying
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Counterclaimant as an independent contractor, and further by requiring
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 Counterclaimant to pay expenses and cover losses that Counterclaimant incurred in
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 direct consequence of the discharge of Counterclaimant’s duties for Counter-
                                                                       15 Defendant and/or in obedience to Counter-Defendant’s direction, Counter-
                                                                       16 Defendant has violated Cal. Labor Code § 2802.
                                                                       17         58.   As a direct and proximate result of Counter-Defendant’s conduct,
                                                                       18 Counterclaimant has suffered substantial losses according to proof, as well as pre-
                                                                       19 judgment interest, costs, and attorney fees for the prosecution of this action.
                                                                       20         59.   Counterclaimant requests relief as described below.
                                                                       21                            SECOND CLAIM FOR RELIEF
                                                                       22    (Violation of Cal. Labor Code §§ 226.7 and 512 and IWC Wage Order No. 4)
                                                                       23         60.   The allegations of Paragraphs 1 through 59 of the Counterclaim are
                                                                       24 realleged and incorporated herein by reference.
                                                                       25         61.   Counterclaimant regularly worked in excess of five (5) hours per day
                                                                       26 without being afforded at least a 30-minute meal period in which he was relieved of
                                                                       27 his duties, as required by Cal. Lab. Code § § 226.7 and 512, and IWC Wage Order
                                                                       28 No. 4, § 11(A).
                           016297.00010
                                                                                                           - 32 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 33 of 43



                                                                        1          62.   Because Counter-Defendant failed to afford proper and timely meal
                                                                        2 periods, Counter-Defendant is liable to Counterclaimant for one hour of additional
                                                                        3 pay at the regular rate of compensation for each workday that proper meal periods
                                                                        4 were not provided, pursuant to Cal. Lab. Code § 226.7(b) and IWC Wage Order No.
                                                                        5 4, § 11(B).
                                                                        6          63.   By violating Cal. Lab. Code § § 226.7 and 512, and IWC Wage Order
                                                                        7 No. 4, § 11, Counter-Defendant is also liable for penalties, reasonable attorneys’
                                                                        8 fees, and costs under Cal. Lab. Code § § 218.5 and 1194.
                                                                        9          64.   Counterclaimant requests relief as described below.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10                              THIRD CLAIM FOR RELIEF
                                                                       11    (Violation of Cal. Labor Code §§ 226.7 and 512 and IWC Wage Order No. 4)
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12          65.   The allegations of Paragraphs 1 through 64 of the Counterclaim are
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 realleged and incorporated herein by reference.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14          66.   Counterclaimant regularly worked in excess of three-and-one-half (3.5)
                                                                       15 hours per day without being afforded at least a ten-minute rest period in which he
                                                                       16 was relieved of his duties, as required by Cal. Lab. Code § § 226.7 and 512, and
                                                                       17 IWC Wage Order No. 4, § 12(A).
                                                                       18          67.   Because Counter-Defendant failed to afford proper and timely rest
                                                                       19 periods, Counter-Defendant is liable to Counterclaimant for one hour of additional
                                                                       20 pay at the regular rate of compensation for each workday that proper rest periods
                                                                       21 were not provided, pursuant to Cal. Lab. Code § 226.7(b) and IWC Wage Order No.
                                                                       22 4, § 11(B).
                                                                       23          68.   By violating Cal. Lab. Code § § 226.7 and 512, and IWC Wage Order
                                                                       24 No. 4, § 11, Counter-Defendant is also liable for penalties, reasonable attorneys’
                                                                       25 fees, and costs under Cal. Lab. Code § § 218.5 and 1194.
                                                                       26          69.   Counterclaimant requests relief as described below.
                                                                       27 / / /
                                                                       28 / / /
                           016297.00010
                                                                                                              - 33 -
                           21646403.1                                             FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                         FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 34 of 43



                                                                        1                           FOURTH CLAIM FOR RELIEF
                                                                        2    (Violation of Cal. Labor Code §§ 1182.11, 1182.12 and 1197 and IWC Wage
                                                                        3                                      Order No. 4)
                                                                        4          70.   The allegations of Paragraphs 1 through 69 of the Counterclaim are
                                                                        5 realleged and incorporated herein by reference.
                                                                        6          71.   At all times relevant to this Counterclaim, Labor Code § § 1182.11,
                                                                        7 1182.12, and 1197, Wage Order No. 4, and the Minimum Wage Order were in full
                                                                        8 force and effect and required that Counterclaimant receive the minimum wage for
                                                                        9 all hours worked irrespective of whether nominally paid on an hourly, piece rate, or
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 any other basis, at the rate of $9.00 per hour commencing July 1, 2014, $10.00 per
                                                                       11 hour commencing January 1, 2016, $10.50 per hour commencing January 1, 2017,
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 and $11.00 per hour commencing January 1, 2018.
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13          72.   Counter-Defendant failed to pay Counterclaimant for all hours worked
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 at the statutory minimum wage rate, as required by law, including for time spent
                                                                       15 attending meetings and conferences.
                                                                       16          73.   By failing to maintain adequate time records as required by Cal. Lab.
                                                                       17 Code § 1174(d) and IWC Wage Order No. 4, § 7(A), Counter-Defendant has made
                                                                       18 it difficult to calculate the minimum wage compensation due to Counterclaimant.
                                                                       19          74.   As a direct and proximate result of the acts and/or omissions of
                                                                       20 Counter-Defendant, Counterclaimant has been deprived of minimum wages due in
                                                                       21 amounts to be determined at trial, and to additional amounts as liquidated damages,
                                                                       22 pursuant to Labor Code § §1194 and 1194.2.
                                                                       23          75.   By violating Cal Labor Code§§ 1182.11, 1182.11 and 1197, IWC wage
                                                                       24 order No. 4, § 4, and the Minimum Wage Order, Counter-Defendant is also liable
                                                                       25 for reasonable attorneys' fees and costs under Cal. Labor Code§ 1194, and
                                                                       26 liquidated damages under Cal. Labor Code § 1194.2.
                                                                       27          76.   Counterclaimant requests relief as described below.
                                                                       28 / / /
                           016297.00010
                                                                                                              - 34 -
                           21646403.1                                             FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                         FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 35 of 43



                                                                        1                            FIFTH CLAIM FOR RELIEF
                                                                        2           (Violation of Cal. Labor Code § 510 and IWC Wage Order No. 4)
                                                                        3        77.    The allegations of Paragraphs 1 through 76 of the Counterclaim are
                                                                        4 realleged and incorporated herein by reference.
                                                                        5        78.    By failing to pay overtime compensation to Counterclaimant, Counter-
                                                                        6 Defendant has violated Cal. Labor Code § 510 and IWC wage order No. 4, § 3,
                                                                        7 which require overtime compensation to non-exempt employees.
                                                                        8        79.    By failing to maintain adequate time records as required by Cal. Labor
                                                                        9 Code § 1174(d) and IWC wage order No. 4, § 7(A), Counter-Defendant has made it
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 difficult to calculate the overtime compensation due Counterclaimant.
                                                                       11        80.    As a result of Counter-Defendant’s unlawful acts, Counterclaimant has
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 been deprived of overtime compensation in an amount to be determined at trial, and
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 are entitled to recovery of such amounts, plus interest thereon, attorneys’ fees, and
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 costs, under Cal. Labor Code § 1194.
                                                                       15        81.    By violating Cal. Labor Code § 510, Counter-Defendant is liable for
                                                                       16 civil penalties and attorneys’ fees and costs under Cal. Labor Code§§ 558, 1194, and
                                                                       17 1197.1.
                                                                       18        82.    Counterclaimant requests relief as described below.
                                                                       19                            SIXTH CLAIM FOR RELIEF
                                                                       20           (Violation of Cal. Labor Code § 226 and IWC Wage Order No. 4)
                                                                       21        83.    The allegations of Paragraphs 1 through 82 of the Counterclaim are
                                                                       22 realleged and incorporated herein by reference.
                                                                       23        84.    Cal. Labor Code§ 226(a) and IWC wage order No. 4, § 7(B) require
                                                                       24 employers semi-monthly or at the time of each payment of wages to furnish each
                                                                       25 employee with a statement itemizing, among other things, the total hours worked by
                                                                       26 the employee. Cal. Labor Code § 226(b) provides that if an employer knowingly and
                                                                       27 intentionally fails to provide a statement itemizing, among other things, the total
                                                                       28 hours worked by the employee, then the employee is entitled to recover the greater
                           016297.00010
                                                                                                           - 35 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 36 of 43



                                                                        1 of all actual damages or fifty dollars ($50) for the initial violation and one hundred
                                                                        2 dollars ($100) for each subsequent violation, up to four thousand dollars ($4,000).
                                                                        3        85.    Counter-Defendant knowingly and intentionally failed to furnish
                                                                        4 Counterclaimant with timely, itemized statements showing the total hours worked,
                                                                        5 as required by Cal. Labor Code§ 226(a) and IWC wage order No. 4, § 7(B). As a
                                                                        6 result, Counter-Defendant is liable to Counterclaimant for the amounts provided by
                                                                        7 Cal. Labor Code§ 226(b) and for penalties, costs, and attorneys' fees.
                                                                        8        86.    Counterclaimant requests relief as described below.
                                                                        9                          SEVENTH CLAIM FOR RELIEF
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10         (Violation of Cal. Labor Code § 1174 and IWC Wage Order No. 4)
                                                                       11        87.    The allegations of Paragraphs 1 through 86 of the Counterclaim are
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 realleged and incorporated herein by reference.
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13        88.    Counter-Defendant has violated Cal. Lab. Code § 1174 and IWC Wage
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 Order No. 4 § 7(A) by willfully failing to keep required payroll records showing the
                                                                       15 actual hours worked each day by Counterclaimant. As a direct and proximate result
                                                                       16 of Counter-Defendant’s failure to maintain payroll records, Counterclaimant has
                                                                       17 suffered actual economic harm as he has been precluded from accurately monitoring
                                                                       18 the number of hours worked and thus seeking all accrued minimum wages (and
                                                                       19 overtime pay).
                                                                       20        89.    Counterclaimant requests relief as described below.
                                                                       21                          EIGHTH CLAIM FOR RELIEF
                                                                       22                      (Violation of Cal. Labor Code §§ 201-202)
                                                                       23        90.    The allegations of Paragraphs 1 through 89 of the Counterclaim are
                                                                       24 realleged and incorporated herein by reference.
                                                                       25        91.    Cal. Labor Code § 201 requires an employer who discharges an
                                                                       26 employee to pay all compensation due and owing to that employee immediately
                                                                       27 upon discharge.
                                                                       28
                           016297.00010
                                                                                                           - 36 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 37 of 43



                                                                        1        92.    Cal. Labor Code § 202 requires an employer to pay all compensation
                                                                        2 due and owing to an employee who quits within 72 hours of that employee quitting,
                                                                        3 unless the employee provides at least 72 hours’ notice of quitting, in which case all
                                                                        4 compensation is due at the end of the employee's final day of work.
                                                                        5        93.    Cal. Labor Code § 203 provides that if an employer willfully fails to
                                                                        6 pay compensation promptly upon discharge, as required by § 201 or § 202, then the
                                                                        7 employer is liable for waiting time penalties in the form of continued compensation
                                                                        8 of up to 30 work days.
                                                                        9        94.    Counter-Defendant willfully failed and refused to timely pay
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 compensation and wages, including unpaid meal and rest period compensation,
                                                                       11 minimum wage compensation, overtime compensation to van drivers and sums
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 wrongfully deducted from compensation, to Counterclaimant, whose employment
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 terminated. Counter-Defendant further willfully failed and refused to pay unpaid
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 overtime pay to Counterclaimant. As a result, Counter-Defendant is liable to
                                                                       15 Counterclaimant for waiting time penalties, together with interest thereon and
                                                                       16 reasonable attorneys' fees and costs, under Cal. Labor Code section 203.
                                                                       17        95.    Counterclaimant requests relief as described below.
                                                                       18                           NINTH CLAIM FOR RELIEF
                                                                       19     (Violation of 29 U.S.C. § 2601 (FMLA) and California Government Code
                                                                       20                              § 12945.2 (CFRA) et seq.)
                                                                       21        96.    The allegations of Paragraphs 1 through 95 of the Counterclaim are
                                                                       22 realleged and incorporated herein by reference.
                                                                       23        97.    Counterclaimant is informed and believes that Counter-Defendant is a
                                                                       24 covered employer, as that term is defined in 29 U.S.C. § 2601, et seq. and California
                                                                       25 Government Code § 12945.2, as well as applicable interpretive regulations.
                                                                       26        98.    Counterclaimant was employed by Counter-Defendant for more than
                                                                       27 one year, and had in excess of 1250 hours of service during the 12 month period
                                                                       28 immediately preceding the date of his daughter’s birth and hospitalization.
                           016297.00010
                                                                                                           - 37 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 38 of 43



                                                                        1         99.   Upon information and belief, Counterclaimant was eligible to take
                                                                        2 family and medical leave.
                                                                        3         100. Upon information and belief, Counter-Defendant was aware of
                                                                        4 Counterclaimant’s need for a leave of absence.
                                                                        5         101. Upon information and belief, Counter-Defendant was obligated to
                                                                        6 provide family and medical leave to Counterclaimant during his daughter’s lifetime.
                                                                        7         102. Upon information and belief, Counter-Defendant did not permit
                                                                        8 Counterclaimant to take protected family and medical leave during his daughter’s
                                                                        9 lifetime.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10         103. Upon information and belief, the wrongful acts of Counter-Defendant
                                                                       11 herein described are unlawful employment practices in violation of the Family and
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Medical Leave Act (FMLA) and California Family Rights Act (CFRA).
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13         104. Upon     information    and   belief,   Counter-Defendant     acted   with
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 oppression, fraud, and/or malice in committing the acts described herein.
                                                                       15         105. Counterclaimant requests relief as described below.
                                                                       16                            TENTH CLAIM FOR RELIEF
                                                                       17                           (Unfair Competition Law (UCL))
                                                                       18         106. The allegations of Paragraphs 1 through 105 of the Counterclaim are
                                                                       19 realleged and incorporated herein by reference.
                                                                       20         107. Cal. Business & Professions Code § 17200 prohibits unfair competition
                                                                       21 in the form of any unlawful, unfair, or fraudulent business act or practice.
                                                                       22         108. Cal. Business & Professions Code § 17204 allows "any person acting
                                                                       23 for the interests of itself, its members or the general public" to prosecute a civil
                                                                       24 action for violation of the UCL.
                                                                       25         109. Beginning in May 2014, Counter-Defendant improperly, fraudulently,
                                                                       26 and unlawfully classified Counterclaimant as an independent contractor and has
                                                                       27 thereby committed unlawful, unfair, and/or fraudulent business acts and practices as
                                                                       28
                           016297.00010
                                                                                                           - 38 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 39 of 43



                                                                        1 defined by Cal. Business & Professions Code § 17200, by engaging in the
                                                                        2 following:
                                                                        3              a.     failing to indemnify Counterclaimant for employment-related
                                                                        4                     business expenses and losses;
                                                                        5              b.     failing and refusing to provide Counterclaimant with workers’
                                                                        6                     compensation insurance;
                                                                        7              c.     failing and refusing to provide meal periods to Counterclaimant;
                                                                        8              d.     failing to pay minimum wage compensation to Counterclaimant;
                                                                        9              e.     failing to pay overtime compensation to Counterclaimant;
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10              f.     failing to provide accurate itemized wage statements to
                                                                       11                     Counterclaimant;
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12              g.     failing to maintain payroll records showing the actual hours
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13                     worked each day by Counterclaimant;
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14              h.     failing to pay all accrued overtime and meal and rest period
                                                                       15                     compensation       upon   termination    of    Counterclaimant’s
                                                                       16                     employment; and
                                                                       17              i.     by intentionally, recklessly and/or negligently misrepresenting to
                                                                       18                     Counterclaimant the true nature of his employment status.
                                                                       19        110. The violations of these laws serve as unlawful, unfair, and/or fraudulent
                                                                       20 predicate acts and practices for purposes of Cal. Business and Professions Code §
                                                                       21 17200.
                                                                       22        111. As a direct and proximate result of Counter-Defendant’s unlawful,
                                                                       23 unfair, and/or fraudulent acts and practices described herein, Counter-Defendant has
                                                                       24 received and continues to hold ill-gotten gains belonging to Counterclaimant. As a
                                                                       25 direct and proximate result of Counter-Defendant’s unlawful business practices,
                                                                       26 Counterclaimant has suffered economic injuries including, but not limited to out-of-
                                                                       27 pocket business expenses, loss of minimum wage compensation, loss of overtime
                                                                       28 wages, compensation for missed meal and rest periods, and waiting time penalties.
                           016297.00010
                                                                                                           - 39 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 40 of 43



                                                                        1 Counter-Defendant has profited from its unlawful, unfair, and/or fraudulent acts and
                                                                        2 practices in the amount of those business expenses, improper deductions from
                                                                        3 compensation, unpaid overtime, minimum wage, meal                  and rest period
                                                                        4 compensation, and interest accrued by Counterclaimant.
                                                                        5         112. Counterclaimant is entitled to restitution pursuant to Cal. Business &
                                                                        6 Professions Code §§ 17203 and 17208 for all unpaid business expenses, overtime,
                                                                        7 minimum wage and meal and rest period compensation, and interest since four years
                                                                        8 prior to the filing of this action.
                                                                        9         113. Counterclaimant is entitled to enforce all applicable penalty provisions
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 of the Cal. Labor Code pursuant to Cal. Business & Professions Code § 17202.
                                                                       11         114. By all of the foregoing alleged conduct, Counter-Defendant has
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 committed ongoing unlawful, unfair and fraudulent business practices within the
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 meaning of Cal. Business & Professions Code § 17200 et seq.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14         115. As a direct and proximate result of the unfair business practices
                                                                       15 described above, Counterclaimant has suffered significant losses and Counter-
                                                                       16 Defendant has been unjustly enriched.
                                                                       17         116. Pursuant to Cal. Business & Prof. Code § 17203, Counterclaimant is
                                                                       18 entitled to: (a) restitution of money acquired by Counter-Defendant by means of its
                                                                       19 unfair business practices, in amounts not yet ascertained but to be ascertained at
                                                                       20 trial; (b) a declaration that Counter-Defendant’s business practices are unfair within
                                                                       21 the meaning of the statute.
                                                                       22         117. Counterclaimant has assumed the responsibility of enforcement of the
                                                                       23 laws and lawful claims specified herein. There is a financial burden incurred in
                                                                       24 pursuing this action which is in the public interest. Therefore, reasonable attorneys'
                                                                       25 fees are appropriate pursuant to Cal. Code of Civil Procedure § 1021.5.
                                                                       26         118. Counterclaimant requests relief as described below.
                                                                       27                             REQUEST FOR JURY TRIAL
                                                                       28         119. Defendant and Counterclaimant Paul Croghan requests a trial by jury.
                           016297.00010
                                                                                                           - 40 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 41 of 43



                                                                        1                            PRAYER FOR JUDGMENT
                                                                        2        WHEREFORE, Defendant and Counterclaimant Paul Croghan (“Croghan”)
                                                                        3 prays for judgment as follows:
                                                                        4        A.    That Plaintiff and Counter-Defendant Snap! Mobile, Inc. (“Snap”)
                                                                        5              taking nothing by the Complaint;
                                                                        6        B.    Dismiss Snap’s Complaint in its entirety with prejudice;
                                                                        7        C.    Enter judgment in favor of Croghan and against Snap;
                                                                        8        D.    A declaratory judgment that Snap has knowingly and intentionally
                                                                        9 violated the following provisions of law:
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10              1.    Cal. Labor Code § 2802 by failing to indemnify Croghan for all
                                                                       11                    necessarily incurred business expenses and losses;
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12              2.    Cal. Labor Code §§ 226.7 and 512, and IWC wage order No. 4
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13                    by failure to provide off-duty meal and periods to Croghan;
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14              3.    Cal. Labor Code §§ 1182.11, 1182.11 and 1197, IWC wage
                                                                       15                    order No. 4, and the Minimum Wage Order, by failure to pay at
                                                                       16                    least minimum wage for all hours worked by Croghan;
                                                                       17              4.    Cal. Labor Code §§ 510, 1194 et seq. and IWC wage order No. 4
                                                                       18                    by failure to pay overtime compensation to Croghan;
                                                                       19              5.    Cal. Labor Code § 226 and IWC wage order No. 4, § 7(B), by
                                                                       20                    failing to provide Croghan with itemized statements of total
                                                                       21                    hours worked with each payment of wages;
                                                                       22              6.    Cal. Labor Code § 1174 and IWC wage order No. 4, § 7(A), by
                                                                       23                    failing to maintain payroll records of the actual hours worked
                                                                       24                    each day by Croghan;
                                                                       25              7.    Cal. Labor Code §§ 201-203, for willful failure to pay overtime,
                                                                       26                    minimum wage, and meal and rest period compensation at the
                                                                       27                    time of termination of employment, resulting in unpaid waiting
                                                                       28                    time penalties;
                           016297.00010
                                                                                                           - 41 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                             Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 42 of 43



                                                                        1               8.     29 U.S.C. § 2601, Cal. Govt. Code § 12945.2 and 2 Cal. Code
                                                                        2                      Regs § 11035 by failing to provide Croghan with family and
                                                                        3                      medical leave;
                                                                        4               9.     Cal. Business and Professions Code §§ 17200-17208, by failing
                                                                        5                      to reimburse Croghan for necessarily incurred business expenses,
                                                                        6                      by failing to provide off-duty meal and rest periods and/or pay
                                                                        7                      meal and rest period compensation to Croghan, by failing to pay
                                                                        8                      at least minimum wage for all hours worked, by failing to pay
                                                                        9                      Croghan overtime compensation, by failing to provide Croghan
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10                      with itemized wage statements showing all hours worked, by
                                                                       11                      failing to maintain payroll records that document all hours
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12                      worked by Croghan, and by willfully failing to pay all
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13                      compensation owed to Croghan upon termination of
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14                      employment;
                                                                       15         E.    A declaratory judgment that Snap’s violations as described above were
                                                                       16 willful;
                                                                       17         F.    An award to Croghan of damages in the amount of necessarily incurred
                                                                       18 business expenses, unpaid overtime, minimum wage compensation (plus liquated
                                                                       19 damages), and meal and rest period compensation, including interest thereon,
                                                                       20 subject to proof at trial;
                                                                       21         G.    An award to Croghan of statutory penalties because of Counter-
                                                                       22 Defendant’s failure to provide Croghan with itemized wage statements that comply
                                                                       23 with the requirements of Cal. Labor Code § 226, subject to proof at trial;
                                                                       24         H.    An award of payments due to Croghan as waiting time penalties,
                                                                       25 pursuant to Labor Code § 203;
                                                                       26         I.    An order requiring Snap to pay restitution of all amounts owed to
                                                                       27 Croghan for Snap’s failure to pay legally required overtime, minimum wage, and
                                                                       28 meal and rest period pay, and interest thereon and Snap’s failure to repay amounts
                           016297.00010
                                                                                                           - 42 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
                                                                            Case 5:18-cv-04686-LHK Document 27 Filed 10/12/18 Page 43 of 43



                                                                        1 unlawfully deducted, and interest thereon, in an amount according to proof, pursuant
                                                                        2 to Business & Professions Code § 17203;
                                                                        3        J.    Compensatory and general damages in an amount according to proof;
                                                                        4        K.    Punitive damages pursuant to Cal. Civ. Code § 3294;
                                                                        5        L.    An award to Croghan of reasonable attorneys’ fees and costs, pursuant
                                                                        6 to Cal. Code of Civil Procedure § 1021.5, Cal. Labor Code §§ 218.5, 226, 1194,
                                                                        7 1194.2 and 2802, 29 U.S.C. § 2617, 29 C.F.R. § 825.400, Cal. Govt. Code § 12965
                                                                        8 and/or other applicable law;
                                                                        9        M.    An award to Croghan of liquidated damages pursuant to Cal. Labor
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Code § 1194.2, 29 U.S.C. § 2617, 29 C.F.R. § 825.400, Cal. Govt. Code § 12965
                                                                       11 and/or other applicable law;
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12        N.    An award to Croghan of interest pursuant to 29 U.S.C. § 2617, 29
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653- 3200




                                                                       13 C.F.R. § 825.400, Cal. Govt. Code § 12965 and/or other applicable law; and
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14        O.    An award to Croghan of such other and further relief as this Court
                                                                       15 deems just and proper.
                                                                       16
                                                                       17 Dated: October 12, 2018        ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                       18
                                                                                                         By:
                                                                       19                                      Scott K. Dauscher
                                                                                                               Brian M. Wheeler
                                                                       20                                      Amber S. Healy
                                                                                                               Shawn M. Ogle
                                                                       21                                      Attorneys for Defendant and Counter-Claimant
                                                                                                               PAUL CROGHAN
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                           016297.00010
                                                                                                           - 43 -
                           21646403.1                                          FIRST AMENDED ANSWER TO COMPLAINT; COUNTERCLAIM; AND DEMAND
                                                                                                      FOR JURY TRIAL
